[img1.jpg]


 

August 11, 2008

 

 

Robert C. Rowe

P.O. Box 1857

Helena, Montana 59624

 

Dear Bob,

 

On behalf of the Directors of NorthWestern Corporation ("NorthWestern Energy,"
"NorthWestern" or the "Company"), I am pleased to offer you the position of
President and Chief Executive Officer of NorthWestern Corporation beginning
August 14, 2008. If you accept this offer, you will also be appointed to the
NorthWestern Corporation Board of Directors. The Company acknowledges that your
residence is in Helena, Montana. You will have offices in both Sioux Falls,
South Dakota and Butte, Montana.

 

 

1.

Your base salary will be $500,000 annually paid on a bi-weekly basis via direct
deposit subject to future adjustment as determined by the Board of Directors.

 

 

2.

You will be eligible to participate in any and all NorthWestern Energy executive
compensation plans existing now and those established in the future, including
the Company's severance plan for officers and executives. You will also be
eligible to participate in the benefit plans made available to all employees.

 

 

3.

For 2008 your short-term target incentive level is 70% of base salary and, your
short term bonus, if any, will be prorated by the ratio 139/366.

 

 

4.

You will be granted twenty years of service credit solely for the purpose of
calculating your Paid Time Off ("PTO"). PTO includes company holidays, two
floating holidays and 200 hours of PTO annually. For 2008, you will receive PTO
for all company holidays that occur after August 14, 2008 and 96 hours of PTO.
The administration of PTO will be governed by the Company's policies that are
applicable to all employees.

   

 

5.

Should your employment terminate for any reason other than resignation or for
cause as defined by the Company's severance plan for officers and executives,
before the end of the term of this Agreement, you will be entitled to an amount
equal to the salary you would have been paid had the term of this Agreement been
completed. However, no such payment shall be made unless you execute a waiver
and release in favor of the Company, and in form that is satisfactory to the
Company. This payment will be made in the same manner as any payments that are
made under the severance plan for officers and executives. This payment is in
addition to any payments made under the severance plan for officers and
executives. Solely for purposes of illustrating the foregoing, should your
employment terminate for any reason other than resignation or for cause prior to
August 13, 2010, you would be entitled to: (a) the amount of salary you would
have been paid through August 13, 2010; and (b) the amount to which you are
entitled under the Company's severance plan in effect at the time of such
termination for officers and executives, which is currently contemplated to be
equal to one year's salary.

 



 



 



 

6.

This offer requires your:



 

i)

Representing and warranting, by signing this Agreement, that your employment by
NorthWestern will not breach or violate any agreement that you are a party to
and agreeing that you will indemnify and hold NorthWestern Corporation harmless
from and against any claim or expense for any alleged breach or violation.

 

ii)

Signing the attached acknowledgment that you have read, understand and agree to
follow NorthWestern Energy's Code of Business Conduct and Ethics and

 

iii)

Consenting to and receiving satisfactory results from

 

a.

a background check and

 

b.

drug testing in compliance with NorthWestern's policy and Department of
Transportation regulations.



 

7.

All payments to you except those noted in paragraph 10 below shall be treated as
ordinary income subject to applicable withholding taxes.





 

8.

The term of this Agreement is through August 13, 2010.





 

9.

You agree the only remedy for breach of this Agreement, including termination of
your employment whether or not such termination is for cause, are the payments
to be made to you, if any, that are described in paragraph 5 and severance
payments under the Company's severance plan for officers and directors, if any,
that may be due to you.





 

10.

To assist you in reviewing this offer and negotiating the terms of your
employment you have chosen and engaged both counsel and financial advisors. You
have also engaged a public relations consultant to assist in preparing for the
public announcement of your appointment as President and Chief Executive
Officer. The Company will reimburse you for these expenses for actual amounts
incurred up to $25,000 pursuant to the Company's normal reimbursement policies.





 

11.

The Company is a Delaware corporation. You agree that Delaware law will govern
the interpretation of this Agreement and that venue is proper in Delaware
Courts.



Bob, the Board of Directors is very pleased to make this offer to you and enter
into this Agreement. We look forward to your leadership at NorthWestern
Corporation.

 

Very truly yours,

 

/s/ E. Linn Draper, Jr.              

 

E. Linn Draper

Chairman of the Board of Directors NorthWestern Corporation

 

Agreed to and accepted by: /s/ Robert C. Rowe        

 

Robert C. Rowe

Dated: August 12, 2008

 

 

 

 